Name: 83/518/EEC: Council Decision of 17 October 1983 concluding the Convention supplementing the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-10-25

 Avis juridique important|31983D051883/518/EEC: Council Decision of 17 October 1983 concluding the Convention supplementing the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East Official Journal L 293 , 25/10/1983 P. 0017*****COUNCIL DECISION of 17 October 1983 concluding the Convention supplementing the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East (83/518/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East (3) was signed on 17 February 1982; Whereas this Convention was amended on 21 December 1982 (4), in order to take account of the changing needs of refugees in receipt of aid from UNRWA; Whereas this Convention should be supplemented for the period 1 January to 31 December 1983, HAS DECIDED AS FOLLOWS: Article 1 The Convention supplementing the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East is hereby approved on behalf of the Community. The text of the Convention is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Convention in order to bind the Community. Done at Luxembourg, 17 October 1983. For the Council The President G. VARFIS (1) OJ No C 192, 19. 7. 1983, p. 6. (2) OJ No C 277, 17. 10. 1983, p. 142. (3) OJ No L 392, 31. 12. 1981, p. 4. (4) OJ No L 371, 30. 12. 1982, p. 42.